Ryland, Judge,
delivered the opinion of the court.
The questions in this case involve the propriety of the instructions given and refused by the court below, and, in the opinion of this court, the second instruction which the defendant asked the court to give, and which the court refused to give, ought to have been given. That instruction is as follows :
“ The letter of defendant of date of-, is not a guaranty on the part of defendant that the Jennie Deans should come out in the month of April or at any specific time, nor does it operate as an agreement that said boat should come out in the month of April or at any other time.”
This letter is as follows :
“ St. Louis, February Tth, 1852.
“Mr. Willis C. Johnson :
“Dear sir — I named to you that the company would want your services, last fall, when you were about to leave, since which, we have made an arrangement with Captain Dean to take charge of the new boat, to be called the Jennie Deans, and you to go with him. You will please let us know, at your earliest convenience, if it will suit your arrangements to go on her. She will not be out as soon as her contract calls for, on account of the severity of the winter; however, we expect her to be out in April. Yours, very respectfully,
“ J. S. McCune.”
*213Now, there is no proper mode of construction by which this letter can be made into a guaranty that the steamboat Jennie Deans would be out in the month of April ensuing the date of the letter, nor at any specific time, nor can it be construed into an agreement that the said boat would be out in April or at any other specific time. The court below ought, therefore, to have given this instruction. It was proper to give it, especially after those already given, and it was necessary in order to a correct and proper understanding of the case by the jury.
This case must be sent hack, and it is deemed improper to comment upon the evidence and facts in proof. We reverse the judgment by reason of the refusal of the court below to give the above instruction. The other judges concurring.